DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed May 18, 2022 (hereafter the “5/18 Reply”) has been entered, and Claim 18 has been canceled.  
New Claim 58 has been entered.  Claims 1-2, 6-7, 9-10, 14-17, 19, 21-22, 24-28, 31, 33, 36-42, 44-49, 52 and 54-58 are pending.
This action is NON-FINAL due to new ground of rejection not necessitated by amendment.

Claim Interpretation
As previously noted, each of independent Claims 1, 7 and 9-10 recites “wherein the fetal genetic variant is a single-nucleotide variant” (see last three lines of each claim).  While the term “single-nucleotide variant”, or “SNV”, is not defined in the instant application as filed, the NCI's Dictionary of Genetics Terms includes the following1:

    PNG
    media_image1.png
    139
    700
    media_image1.png
    Greyscale

Thus the broadest reasonable interpretation of the term “single-nucleotide variant” as used in the instant claims is as a single nucleotide alteration, where a single nucleotide polymorphism (or “SNP”) is an example of a “single-nucleotide variant” or SNV.  Stated differently, an SNP within the scope of the single nucleotide alterations individually referred to as a “single-nucleotide variant”, or SNV.  
Additionally, it is noted that the term “single-nucleotide variant”, or SNV, would be recognized by a skilled artisan as synonymous with “point mutation” based on the following:

    PNG
    media_image2.png
    120
    704
    media_image2.png
    Greyscale
 2

Claim Rejections - 35 USC § 112 – Withdrawn and Maintained
In light of amendments to the claims and the cancellation of Claim 18, the previous rejection of Claims 1, 2, 6, 7, 9, 10, 14-19, 21-22, 24-28, 31, 33, 36-42, 44-49, 52 and 54-57 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, regarding the term “about” has been withdrawn.
In light of its cancellation, the previous rejection of Claim 18 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, regarding the term “long read-length sequencing” has been withdrawn.
In light of amendment to the claim, the previous separate rejection of Claim 57 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, has been withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7, 9-10, 14-17, 19, 21-22, 24-28, 31, 33, 36-42, 44-49, 52 and 54-58 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This rejection has been previously presented against Claims 1-2, 6, 14-19, 21-22, 24-28, 31, 33, 36-42, 44-49, 52 and 57.  The inclusion of Claims 7, 9-10 and 54-56, as well as new Claim 58, is necessitated by amendment.  

The term “long read-length sequencing” in independent Claim 1 (see end of part (d)), and in independent Claims 7 and 9-10 (see new step (e) in Claim 7, new step (c) in Claim 9, and new step (d) in Claim 10) is a relative term which renders the claims indefinite. The term “long read-length sequencing” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The instant specification includes the following on page 32, ¶0097:
“Methods or assays used to determine haplotype involve determining a contiguous nucleic acid sequence of a given length. Contiguous sequences may be derived from an individual sequence read, including either short or long read-length sequencing. Long read-length sequencing technologies include, for example, single molecule sequencing, such as SMRT Sequencing and nanopore sequencing technologies. See, e.g., Koren et al., One chromosome, one contig: Complete microbial genomes from long-read sequencing and assembly, Curr. Opin. Microbial., vol. 23, pp. 110-120 (2014); and Branton et al., The potential and challenges of nanopore sequencing, Nat. Biotechnol., vol. 26, pp. 1146-1153 (2008)” (italics in the original, underlining added).

As evident from that description, there is no definition of what sequencing lengths are defined by the term “long read-length sequencing” to allow a skilled artisan to determine what lengths are within, and what lengths are excluded from, the requirement for “constructing a maternal haplotype” with use of “long read-length sequencing” in the claimed methods.  
In the above quote, the first three sentences are most relevant to the issue of “long read-length sequencing” in the independent claims.  The first sentence is reasonably understood as referring to determining haplotype by “determining a contiguous nucleic acid sequence of a given length” (emphasis added)  The second sentence is reasonably understood as indicating that the contiguous nucleic acid sequence may be derived from one individual sequence read, where that “read” may be a ‘short read-length sequencing read’ or a ‘long read-length sequencing read’.  And the third sentence is reasonably understood as a statement or assertion of “single molecule sequencing, such as SMRT“ as an example of “[l]ong read-length sequencing technologies” (emphasis added).   
Thus, there appears to be a distinction between the term “long read-length sequencing”, used as a modifier or descriptor (i.e. adjective) for “an individual sequence read” in the second sentence, and use of the same adjective for the “technologies” in the third sentence.  So while the term “long read-length sequencing” in the second sentence is an adjective to describe a “sequence read”, the term “long read-length sequencing technologies” in the third sentence is a noun, seemingly used as an art recognized term for certain sequencing methodologies known to the skilled artisan (as Applicant argue in the 5/18 Reply and addressed below).  The instantly rejected claims do not use the term “long read-length sequencing technologies”.  It is further noted that the context of “performing long read-length sequencing” in Claims 1, 7 and 9-10 uses the term “long read-length sequencing” as a noun, rather than as an adjective in ¶0097 as explained above.  As such, its use in the claims is not fully consistent with its use in ¶0097).  
The presence of ambiguity due to the term “long read-length sequencing” in the claims is shown by the teachings of Pollack et al. (US 2013/0288254 A1) who teach “[i]n In another embodiment, long read length sequencing protocol may be extended to about 3000 bp in about 1 hr” (emphasis added; see ¶0400); Andruzzi et al. (US 2018/0148781 A1) who teach “[d]ue to its antioxidant properties coupled with its mild chemical nature, ascorbic acid has been evaluated for enhancement of cleave reagent performance in the development of long read length sequencing workflow (e.g. average read length >80 bp, and more preferably >100 bp)” (emphasis added; see ¶0014); Andruzzi et al. (US 2018/0127809 A1) who teach “[p]hotoprotective imaging reagents as contemplated by the present invention have been tested for long read length sequencing performance (e.g., approximately 150 bp)” (emphasis added; see ¶0093); and Amarasinghe et al. (“Opportunities and challenges in long-read sequencing data analysis” Genome Biol 21, 30 (2020). https://doi.org/10.1186/s13059-020-1935-5) who teach “long-read sequencing technologies routinely generate reads in excess of 10 kb” (emphasis added; see pg 1, left col., 1st ¶).  
In light of the above, the metes and bounds of independent Claims 1, 7 and 9-10 are ambiguous, which render their scopes indefinite. 
The inclusion of Claims 2, 6, 14-17, 19, 21-22, 24-28, 31, 33, 36-42, 44-49, 52 and 54-58 is due to their dependencies from the independent claims without remedying the indefiniteness explained above.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection,  the term “long read-length sequencing” is interpreted as not limited to any particular sequencing length.  
Additionally, it is noted that revising the claims to recite “long read-length sequencing technologies”, as supported by the above quote from ¶0097) would clarify the meaning to be that argued by Applicant in the 5/18 Reply (and addressed below).  
Response to Applicant Arguments
Applicant’s arguments in the 5/18 Reply (see pgs 10-12) have been fully considered in totality with the evidence of record.  They are not persuasive.  
Applicant first argues the following (see pg 11, 1st full ¶):

    PNG
    media_image3.png
    267
    476
    media_image3.png
    Greyscale

This argument is not persuasive first because it is inconsistent with the express wording in ¶0097 as explained in the statement of rejection above.  Re-stated, the first three sentences in ¶0097 do not support Applicant’s assertion that “long read-length sequencing is achieved by use of long read-length sequencing technologies” (emphasis added) because the first instance of “long read-length sequencing” in the assertion is as a noun.  But ¶0097 does not use the term “long read-length sequencing” as a noun.  
And despite Applicant’s last sentence in the above quoted paragraph (from pg 11, 1st full ¶), which uses “long read-length sequencing” as a noun and then equates it to “long read-length sequencing technologies” as a noun, ¶0097 of the instant specification does not disclose the same equivalence.  
Thus to effectuate Applicant’s reliance on the term “long read-length sequencing” in Claims 1, 7 and 9-10 as a noun that is equivalent to the term “long read-length sequencing technologies”, Applicant is again urged to amend those claims to use the latter term.  
Applicant next argues the following (see pg 11, last ¶):

    PNG
    media_image4.png
    267
    466
    media_image4.png
    Greyscale

The argument is not persuasive because the reliance on the first two sentences from ¶0097 (see lines 8-11 in the above quote) is misplaced as explained in the statement of rejection above.  Whether something “can vary in length”, and whether a skilled artisan “would readily understand how to select an appropriate long read-length sequencing technology based on read-length produced by the selected technology” (emphasis added; see last sentence in the above quote) are not pertinent to the issue of what is encompassed by the scopes of Claims 1, 7 and 9-10, and what is excluded from the scopes of Claims 1, 7 and 9-10, based on the term “long read-length sequencing”.  
It is also noted that a search of issued U.S. Patent claims found two patents with use of the term “long read-length sequencing reactions” (see US 11,274,343 and 10,774,370), where the noun is “reactions”, and no patent with the term “long read-length sequencing” as a noun.  
In light of the foregoing, Applicant’s arguments are not persuasive, and the rejection is maintained.  

Claim Rejections - 35 USC § 101 –Maintained
In light of its cancellation, the previous rejection of Claim 18 under 35 U.S.C. § 101 has been withdrawn.

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-7, 9-10, 14-17, 19, 21-22, 24-28, 31, 33, 36-42, 44-49, 52 and 54-58 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to 1) abstract ideas without significantly more.  This rejection was previously presented against Claims 1-2, 6-7, 9-10, 14-19, 21-22, 24-28, 31, 33, 36-42, 44-49 and 52-57.  
Each of Claims 1, 7 and 9-10 recites a final step of “detecting the presence or absence of a fetal genetic variant based on the cell-free DNA sequencing reads and the maternal haplotype” where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the acts of “detecting the presence or absence of a fetal genetic variant” based on sequencing reads in combination with maternal haplotype information.  
These judicial exceptions (i.e. abstract ideas) are not integrated into a practical application because there are no steps beyond the 
preceding “obtaining”, “preparing”, “sequencing” of fetal DNA, “sequencing“ of maternal DNA and “constructing” of maternal haplotype in Claim 1; 
preceding “obtaining circulating cell-free DNA”, “preparing”, “obtaining an enriched population”, “sequencing the region of interest” and “sequencing a region” in the pregnant woman’s genome in Claim 7; 
preceding “obtaining an enriched population”, “sequencing the region of interest” and “sequencing a region” in the pregnant woman’s genome in Claim 9; and
preceding  “obtaining circulating cell-free DNA”, “preparing”, “sequencing the region of interest” and “sequencing a region” in the pregnant woman’s genome in Claim 10,
and these prior steps are i) each an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  
Regarding i), Claims 1, 7 and 9-10 do not include additional elements that are sufficient to amount to significantly more than the JE(s) because the steps of those Claims are only directed to acts for generating or obtaining the sequence information and data for the step of “detecting” in each of Claims 1, 7 and 9-10.  Similarly, dependent Claims 2, 6-7, 9, 10, 14-17, 19, 21-22, 24-28, 31, 33, 36-42, 44-49, 52 and 54-58 are directed to additional features and elements without amounting to significantly more than the JE(s).  As for dependent Claim 25, it presents the additional features of “computing” as part of the “detecting” step of Claim 1, where additional mental processes involving observation, evaluation, and/or opinion are abstract ideas encompassed by those features to add to the breadth of JEs not integrated into a practical application.  
And those prior steps in Claims 1, 7 and 9-10 are the routine methodology of preparing and sequencing nucleic acids and then obtaining sequence information therefrom as taught by Evans et al., Schnall-Levin et al., Seligson et al. and Hixson et al. as described in the prior art based rejections below.    
Accordingly, Claims 1-2, 6-7, 9-10, 14-17, 19, 21-22, 24-28, 31, 33, 36-42, 44-49, 52 and 54-58 are directed to patent ineligible subject matter.
Response to Applicant Arguments
Applicant’s arguments in the 5/18 Reply (see pgs 12-14) have been fully considered in totality with the evidence of record.  They are not persuasive.  
Applicant first argues that ”[t]he allegedly judicial exceptions are integrated with the patent eligible biochemical steps into a practical application” (see pgs 12-13).  In part, Applicant argues that 
“the tangible biochemical steps integrate the alleged judicial exceptions into a practical application of non-invasive methods to allow for high-resolution determination of fetal genetic variants to assess genetic risk to a fetus, which involves a combination of biochemical and bioinformatic steps recited by the amended claims” (see pgs 12-13, bridging ¶). 

This argument is not persuasive because contrary to Applicant’s assertion of ‘integration’, the claims remain directed to use of information, in the form of “DNA sequencing reads and the maternal haplotype”, for “detecting the presence or absence of a fetal genetic variant” as the last step of each of Claims 1, 7 and 9-10.  And because that information is generated by the preceding tangible steps in Claims 1, 7 and 9-10, there is no ‘integrating’ of that step of “detecting” into or within any one or more of those preceding tangible steps, and no ‘integrating’ among those preceding steps.  
An example of the lack of integration, each of Claims 1, 7 and 9-10 may be re-written such that the preceding steps are encompassed by wording such as –providing cell-free DNA sequencing reads and the maternal haplotype by [the preceding steps of each of Claims 1, 7 and 9-10]-- followed by the same last step in each claim.  Stated differently, the preceding steps are presented as conditions that have already occurred such that the same “DNA sequencing reads and the maternal haplotype” have already been produced (i.e. the steps have been previously performed before the method of each re-written claim) and then used in the same last step of “detecting” in each claim.  The resulting method would still “allow for high-resolution determination of fetal genetic variants to assess genetic risk to a fetus” as Applicant asserts, but there would clearly be no ‘integrating’ of the “detecting” step with any steps that have already been executed outside of the scope of the re-written claims.  
Thus, each claim as a whole does not include integration of the judicial exception into a practical application.  
Applicant next argues that each claim “as a whole recites significantly more than the exception itself” (see pgs 13-14).  In part, Applicant argues that 
“performing long read-length sequencing, and constructing a maternal haplotype based on the maternal sequencing reads, not only allows for high-resolution determination of fetal genetic variants to assess genetic risk to a fetus, but also allows one, for example, to ‘distinguish between a fetal genetic variant and a maternal genetic variant or to determine which of the two maternal chromosomal loci was inherited by the fetus’ (Application as filed, [0098])” (see pg 14, 1st full ¶).

This argument is not persuasive because while Applicant asserts “significantly more” in terms of (A) “allow[ing] for high-resolution determination of fetal genetic variants to assess genetic risk to a fetus” and (B) “distinguish[ing] between a fetal genetic variant and a maternal genetic variant or [ ] determin[ing] which of the two maternal chromosomal loci was inherited by the fetus”, each of these capabilities is derivative of, or an extension of, the “detecting” step (i.e. in (A), “detecting is required for “determination of fetal genetic variants” and to “assess genetic risk”; and in (B), “detecting” is required for the ‘distinguishing’ or ‘determining’).  
Stated differently, each of the “significantly more” asserted by Applicant is actually no more than the exception itself.  
In light of the foregoing, Applicant’s arguments are not persuasive, and this rejection is maintained.  

Claim Rejections - 35 USC § 102 – Withdrawn
In light of amendments to the claims, the previous rejection of Claims 7, 9-10 and 55-56 under 35 U.S.C. § 102(a)(1) and 102(a)(2) as being anticipated by Evans et al. (US 2014/0342354 A1, published November 20, 2014; as previously cited) as evidenced by Bowen (“Haemophilia A and haemophilia B: molecular insights.” Mol Pathol. 2002; 55(1):1-18. doi:10.1136/mp.55.1.1) has been withdrawn.

Claim Rejections - 35 USC § 103 – Withdrawn, Maintained and New
The previous rejection of Claims 1, 2, 14-17, 21-22, 24-28 , 31, 33, 37-39, 44, 46-48, 52 and 57 under 35 U.S.C. § 103 as being unpatentable over Evans et al. in view of Schnall-Levin et al. (US 2015/0376700 A1, published December 31, 2015, cited in IDS filed 2/4/2019 and as cited previously) has been withdrawn. 
The previous separate rejection of Claims 18 and 54 under 35 U.S.C. § 103 as being unpatentable over Evans et al. in view of Schnall-Levin et al. (US 2015/0376700 A1, published December 31, 2015, cited in IDS filed 2/4/2019 and as cited previously) has been withdrawn. 
The previous rejection of Claim 19 under 35 U.S.C. § 103 as being unpatentable over Evans et al., Schnall-Levin et al. and Mazloom et al. has been withdrawn. 
The previous rejection of Claim 40-42 under 35 U.S.C. § 103 as being unpatentable over Evans et al., Schnall-Levin et al. and Alex et al. (with respect to Claim 40) and Steiner et al. (with respect to Claims 41-42) has been withdrawn. 
The previous rejection of Claims 6, 36 and 49 under 35 U.S.C. § 103 as being unpatentable over Evans et al., Schnall-Levin et al. and Hixson et al. has been withdrawn. 
The previous rejection of Claims 44-45 under 35 U.S.C. § 103 as being unpatentable over Evans et al., Schnall-Levin et al. and Hixson et al. in view of Li et al. has been withdrawn. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7, 9-10, 14-17, 21-22, 24-28 , 31, 33, 37-39, 44, 46-48, 52 and 54-58 are rejected under 35 U.S.C. § 103 as being unpatentable over Evans et al. (US 2014/0342354 A1, published November 20, 2014) in view of Bowen (“Haemophilia A and haemophilia B: molecular insights.” Mol Pathol. 2002; 55(1):1-18. doi:10.1136/mp.55.1.1), Schnall-Levin et al. (US 2015/0376700 A1, published December 31, 2015, cited in IDS filed 2/4/2019), both as previously cited, and Seligson et al. (US 2015/0211070 A1, published July 30, 2015).    
This rejection has not been previously presented and is necessitated by amendment.  
As an initial matter, it is noted that Evans et al., Schnall-Levin et al., and Seligson et al. are directed to the analysis of circulating fetal nucleic acids as a common field of endeavor.  
Regarding Claims 1-2, 14-17, 24, 37-39 and 46-48, Evans et al. teach testing for determining “the presence or absence of a genetic alteration of a locus in a sample comprising a mixture of fetal and maternal polynucleotides” (see e.g. ¶0009) where the genetic alteration can be genetic mutations and variations (see e.g. ¶0108), and where the determining includes “selectively detect[ing] a single nucleotide polymorphism (SNP)” (see e.g. pg 13, ¶0098, pg 14, ¶0107, pg 24, ¶0203, and pg 26, ¶0235).  They teach the polynucleotides include those “found as cell-free, such as polynucleotides circulating in bodily fluids [ ] Examples of biological sources may include but are not limited to maternal organ tissue, fetal organ tissue, blood, plasma” (see e.g. ¶0051).  
More specifically regarding Claims 1, 14-17, 24, 37-39 and 46-48, Evans et al. teach the enriching of polynucleotides (see e.g. ¶¶0014, 0121, 0126, and 0139), which corresponds to step (b) of Claim 1.  And regarding step (c) of Claim 1, they teach use of adapters with barcodes and sequencing (see e.g. Fig. 6A and its descriptions as explained in the anticipation rejection above).  Evans et al. further teach the use of probe sets “designed to contain sequences that selectively anneal or hybridize to at least two complementary regions of a locus of a polynucleotide sequence” (see e.g. ¶¶0095-0096 and 0155; and elements 600 and 650 in Figure 6A) which may be amplified using “universal amplification primers, 670 and 695” and then used “for downstream applications in which amplification products may be sequenced and loci determined from sequencing data” (see e.g. ¶0158).  Those amplification primers produce amplicons that include hybridization sequences 600 and 650 (complementary to a locus) for subsequent detection (i.e. sequencing) in contrast to Figure 6B, which presents amplification products lacking the hybridization sequences (emphasis added; see ¶¶0159-0160).  Evans et al. further teach “sequences reads may be enumerated through quantifying the number of reads per locus or barcode” (emphasis added; see ¶0182), which corresponds to step (e) of Claim 1.  
It is noted that the teaching of quantifying “reads per locus or barcode” indicates that the methods of Evans et al. include embodiments where “reads per locus” are used without use of “reads per [ ] barcode”.  
Further regarding Claim 14, Evans et al. teach amplification using PCR (see e.g. ¶0070).  
Regarding Claims 25-28, 31 and 33, Evans et al. teach calculating allelic frequencies in detecting SNPs and CNVs in combination with their disclosed method (see Example 4, ¶0285-¶0288).  And regarding Claim 31, Evans et al. further teach counting of sequences at different loci and in combination with barcodes to detect amplification bias (see ¶0199).
Regarding Claim 44, Evans et al. teach detection of Hemophilia A, an X-linked recessive disorder due to Factor VIII deficiency (see ¶¶0223-0224), where Bowen (on pgs 3-4, bridging ¶) provides evidence of SNPs in Factor VIII deficiency as follows:

    PNG
    media_image5.png
    168
    766
    media_image5.png
    Greyscale

Regarding Claim 52, Evans et al. teach “the average or median number of nucleotides identified along a template polynucleotide being sequenced is [ ] more than about [ ] 500, or more” (see e.g. ¶¶0084 and 0088).  
Evans et al. do not teach “performing long read-length sequencing” and constructing maternal or paternal haplotypes with phasing genetic variants as presented in step (d) of Claim 1 and in Claims 21, 22, 24, 27-28 and 57.  But they do state that “numerous and various modifications can be made to yield essentially similar results without departing from the spirit of [their] disclosure” (see pg 27, ¶0240).  An artisan having ordinary skill would understand this statement to suggest modifications to the methods of Evans et al. can be readily made.  
Schnall-Levin et al. teach haplotype phasing in copy number variation assays, including analysis of maternally and paternally inherited sequences (see Abstract, ¶0005, ¶0062, ¶0064-¶0067, ¶0078-¶0079, ¶0106-¶0111, ¶0116, and Examples 6-8, especially ¶0065, ¶0110,  ¶0210, ¶0212, and ¶0213).  
More specifically regarding step (d) in Claim 1 and in Claim 57, they teach focusing on target sequences, and enriching “a particular gene or genetic region” with use of beads with oligonucleotide tags with “an N-mer designed to target a particular sequence” (see e.g. ¶¶0078, 0089, 0097, 0099 and Figure 5), which also corresponds to Claims 22 and 24.  Schnall-Levin et al. also teach chromosomes as target sequences (see e.g. ¶¶0021 and 0023).  And they further teach the use of “long read sequence read” and “longer sequence reads, e.g., greater than 500 bases, 1000 bases or even greater than 10,000 bases” (see e.g. ¶0060) and “sequencing of long individual nucleic acid molecules” (see e.g. ¶0063).  
But Schnall-Levin et al. do not expressly teach “performing long read-length sequencing” as recited in step (d) of Claim 1 (as interpreted in the Claim Interpretation section above).  They also do not teach “single molecule sequencing” as recited in Claim 58.  
Seligson et al. teach “a method of differential detection of whole genomes, or unique regions thereof, in a biological sample comprising a mixture of genetic material from different genomic sources“ with use of “long-read sequencing technology. In some instances, the long-read sequencing technology is selected from the group consisting of: the SMRT™ sequencing system, the SOLiD™ sequencing system, the SOLEXA™ sequencing system, the Ion Torrent™ sequencing system, or the Genome Sequencer FLX system” (emphasis added; see pg 2, ¶0007), which corresponds to step (d) of Claim 1.  They further teach “the different genomic sources are [ ] of:  a pregnant female and a fetus” (Ibid), and that use of “high-throughput sequencing methods include[ing], but not limited to, [ ] Helioscope™ single molecule sequencing, Single Molecule SMRT™ sequencing, Single Molecule real time (RNAP) sequencing” (see pg 31, ¶¶0255-0256), which corresponds to Claim 58.  
Seligson further teach their methods as an improvement over other methods (see ¶¶0003, 0280 and 0339 on pgs 1, 34 and 41, respectively). 
Regarding Claims 1-2, 14-17, 21-22, 24-28 , 31, 33, 37-39, 44, 46-48, 52 and 57-58, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Evans et al. to include construction of maternal haplotypes with phasing of genetic variants, as taught by Schnall-Levin et al., and with use of “long read-length sequencing” as taught by Seligson et al. to produce maternal sequencing reads of the same nucleic acid regions for use in comparison with fetal DNA sequencing reads (also by “long read-length sequencing” as taught by Seligson et al.) with the reasonable expectation of successfully improving the accuracy of the methods in detecting genetic variants relative to maternal sequences without surprising or unexpected results.  Additionally, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method of Evans et al. to include construction of a paternal haplotype using paternal sequencing reads (also by “long read-length sequencing” as taught by Seligson et al.) of the same nucleic acid regions, in the manner of Schnall-Levin et al., for use in comparison with fetal DNA sequencing reads and a maternal haplotype with the reasonable expectation of successfully improving the accuracy of the methods in detecting genetic variants relative to parental sequences without surprising or unexpected results.  
Motivation to make the modifications is provided by the recognized desirability of improving accuracy of clinical diagnostic tests.  
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (“long read-length sequencing” of Seligson et al.) for another to obtain predictable results; and simple use of known techniques (of Schnall-Levin et al.) to improve the similar method (of Evans et al.) in the same way.  
Regarding Claims 7, 9-10 and 54-56 (and starting with Claims 7 and 9-10), Evans et al. teach “testing for the presence or absence of 
a genetic alteration of a locus in a sample comprising a mixture of maternal and fetal DNA polynucleotides” with a probe for a locus in the sample (see e.g. pg 36, claim 1, and pg 2, ¶0009) where the probe “may be designed to selectively detect a single nucleotide polymorphism (SNP)” (see e.g. pg 13, ¶0098, pg 14, ¶0107, pg 24, ¶0203, and pg 26, ¶0235), by 
obtaining cell-free DNA, preparing a barcoded library therefrom, and obtaining an enriched population (see e.g. pg 36, claim 1, steps b-e, with probe against a “locus of interest” and probe extension; Fig. 1, 3rd step of “Extend Probes with polymerase/biotinylated-dNTPs; Ligate; Affinity purify with streptavidin; Elute and analyze eluent” and Fig. 5B, with pg 2, ¶0034:  “primer extension step to fill the gap between probes”; and pg 2, ¶0012:  “the identifier [of a probe] is a barcode sequence, and), which correspond to parts (a)-(c) of Claim 7, part (a) of Claim 9, and parts (a) and (b) of Claim 10 ; and 
sequencing the region of interest and detecting the presence or absence of a single-nucleotide variant (see e.g. pg 36, claim 1, steps f and g, and Fig. 6A, and pg 19, ¶0158:  “the amplification product may comprise the barcode sequence, 660, and [ ] sequences pertaining to the locus of interest [and] may be sequenced and loci determined from sequencing data”), which correspond to parts (d) and (e) of Claim 7, parts (b) and (c) of Claim 9, and parts (c) and (d) of Claim 10.  
Additionally regarding the “maternal and fetal DNA polynucleotides”, Evans et al. teach the polynucleotides as including those “found as cell-free, such as polynucleotides circulating in bodily fluids [ ] Examples of biological sources may include but are not limited to maternal organ tissue, fetal organ tissue, blood, plasma” (see e.g. ¶0051).  
More specifically regarding Claim 7, steps (b) and (c); Claim 9, step (a); and Claim 10, step (b), Evans et al. teach the enriching of polynucleotides (see e.g. ¶¶0014, 0121, 0126, and 0139), such as Evans et al. teaching their “Polymerase Extension Step” and affinity purification as useful for “the enrichment of certain ligation products” (see ¶0126).   
And regarding Claim 7, step (d); Claim 9, step (b); and Claim 10, step (c), they teach use of adapters with barcodes and sequencing (see e.g. Fig. 6A; ¶¶0035, 0062-0065, and 0073).  Evans et al. further teach the use of probe sets “designed to contain sequences that selectively anneal or hybridize to at least two complementary regions of a locus of a polynucleotide sequence” (see e.g. ¶¶0095-0096 and 0155; and elements 600 and 650 in Figure 6A) which may be amplified using “universal amplification primers, 670 and 695” and then used “for downstream applications in which amplification products may be sequenced and loci determined from sequencing data” (see e.g. ¶0158).  Those amplification primers produce amplicons that include hybridization sequences 600 and 650 (complementary to a locus) for subsequent detection (i.e. sequencing) in contrast to Figure 6B, which presents amplification products lacking the hybridization sequences (see ¶¶0159-0160).  Evans et al. further teach “sequences reads may be enumerated through quantifying the number of reads per locus or barcode” (emphasis added; see ¶0182).  
Evans et al. do not teach “performing long read-length sequencing” and constructing a maternal haplotype with phasing genetic variants as presented in step (e) of Claim 7, step (c) of Claim 9, and step (d) of Claim 10.  But they do state that “numerous and various modifications can be made to yield essentially similar results without departing from the spirit of [their] disclosure” (see pg 27, ¶0240).    
Regarding Claims 54-56, Evans et al. teach detection of Hemophilia A, an X-linked recessive disorder due to Factor VIII deficiency (see ¶¶0223-0224), where Bowen (on pgs 3-4, bridging ¶) provides evidence of SNPs in Factor VIII deficiency as explained above.  
The teachings of Schnall-Levin et al. and Seligson et al. have been described above.  
Regarding Claims 7, 9-10 and 54-56, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Evans et al. to include construction of maternal haplotypes with phasing of genetic variants, as taught by Schnall-Levin et al., and with use of “long read-length sequencing” as taught by Seligson et al. to produce maternal sequencing reads of the same nucleic acid regions for use in comparison with fetal DNA sequencing reads (also by “long read-length sequencing” as taught by Seligson et al.) with the reasonable expectation of successfully improving the accuracy of the methods in detecting genetic variants relative to maternal sequences without surprising or unexpected results.  Motivation to make the modifications is provided by the recognized desirability of improving accuracy of clinical diagnostic tests.  
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (“long read-length sequencing” of Seligson et al.) for another to obtain predictable results; and simple use of known techniques (of Schnall-Levin et al.) to improve the similar method (of Evans et al.) in the same way.  

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Evans et al., Bowen et al., Schnall-Levin et al. and Seligson et al. as applied to Claims 1-2, 7, 9-10, 14-17, 21-22, 24-28, 31, 33, 37-39, 44, 46-48, 52 and 54-58 above and further in view of Mazloom et al. (cited in IDS filed 2/4/2019 and as previously cited).  
As an initial matter, Evans et al.,  Schnall-Levin et al., Seligson et al. and Mazloom et al. share a common field of endeavor in being directed to noninvasive analysis of circulating cell-free fetal DNA.  
The teachings of Evans et al., Schnall-Levin et al. and Seligson et al. have been described above.  
They do not teach the sequencing of maternal DNA obtained from a pregnant woman’s buffy coat as presented in Claim 19.  
Mazloom et al. teach that for “a full discrimination of fetal versus maternal mosaicism, sequencing of the buffy coat (where maternal cells are present) can be considered” (see pg 596, left col., lines 1-4).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Evans et al., Schnall-Levin et al. and Seligson et al. (as explained above) to include detection of maternal DNA obtained from a buffy coat sample, as taught by Mazloom et al., with the reasonable expectation of successfully making more efficient use of a pregnant woman’s blood sample, which is separated into a plasma portion and a buffy coat portion, without surprising or unexpected results.  
Motivation to make the modification is provided by the recognized desirability of simplifying clinical testing and obviating the need to obtain an additional maternal DNA sample.  Additional rationales are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Mazloom et al.) to improve a similar method in the same way.  

Claims 40-42 are rejected under 35 U.S.C. § 103 as being unpatentable over Evans et al., Bowen et al., Schnall-Levin et al. and Seligson et al. as applied to Claims 1-2, 7, 9-10, 14-17, 21-22, 24-28, 31, 33, 37-39, 44, 46-48, 52 and 54-58 above and further in view of Alex et al. (“Differences in allele frequencies of autosomal dominant hypercholesterolemia SNPs in the Malaysian population” J Hum Genet 57, 358–362 (2012); https://doi.org/10.1038/jhg.2012.34) with respect to Claim 40, and in view of Steiner et al. (“The role of common single-nucleotide polymorphisms on exon 9 and exon 12 skipping in nonmutated CFTR alleles” Hum Mutat. 2004 Aug;24(2):120-9; doi: 10.1002/humu.20064) with respect to Claims 41-42, both as previously cited.
As an initial matter, Evans et al., Schnall-Levin et al. and Seligson et al. share a common field of endeavor in being directed to noninvasive analysis of cell-free DNA.  The teachings of Alex et al. and Steiner et al. are pertinent to the teachings of Evans et al. as explained below.
The teachings of Evans et al., Schnall-Levin et al. and Seligson et al. have been described above.  
Regarding Claim 40, Evans et al. further teach detection of a band 22q11.2 deletion which is linked to DiGeorge syndrome, an autosomal dominant condition (see ¶0230), but do not teach detecting an autosomal dominant condition due to a SNP.
Regarding Claims 41-42, Evans et al. further teach detecting causal variants of cystic fibrosis (CF), see ¶0049 and ¶0118, but do not teach detecting an autosomal recessive variant of CF that is a SNP.
Schnall-Levin et al. and Seligson et al. do not teach the methods of Claims 40 and 41-42.  
Regarding Claim 40, Alex et al. teach allele frequencies of autosomal dominant hypercholesterolemia SNPs in the Malaysian population (see e.g. title).  
So regarding Claim 40, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Evans et al., Schnall-Levin et al. and Seligson et al. (as explained above) to include detection of autosomal dominant SNPs, as taught by Alex et al., with the reasonable expectation of successfully expanding the scope of the method, when used with samples from the Malaysian population, to detect additional autosomal dominant conditions that occur in that population, without surprising or unexpected results.  
Additional rationales are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Alex et al.) to improve a similar method in the same way.  
Regarding Claims 41-42, Steiner et al. teach SNPs that result in increased skipping of exons 9 and 12 (see e.g. title and abstract).  They further teach that CF is “regarded as a classical example of a monogenic disease inherited in an autosomal recessive manner” (see pg 120, left col., 1st ¶).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Evans et al., Schnall-Levin et al. and Seligson et al. (as explained above) to include detection of exon skipping SNPs, as taught by Steiner et al., with the reasonable expectation of successfully expanding the scope of the method to detect additional causal variants of CF as taught by Evans et al. without surprising or unexpected results.  
Additional rationales are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Steiner et al.) to improve a similar method in the same way.  

Claims 6, 36 and 49 are rejected under 35 U.S.C. § 103 as being unpatentable over Evans et al., Bowen et al., Schnall-Levin et al. and Seligson et al. as applied to Claims 1-2, 7, 9-10, 14-17, 21-22, 24-28, 31, 33, 37-39, 44, 46-48, 52 and 54-58 above and further in view of Hixson et al. (US 2012/0184449 A1, published July 19, 2012, as previously cited).  
As an initial matter, Evans et al., Schnall-Levin et al., Seligson et al. and Hixson et al. share a common field of endeavor in being directed to noninvasive analysis of cell-free DNA.  
The teachings of Evans et al., Schnall-Levin et al. and Seligson et al. have been described above.  
They do not teach the methods of Claims 6, 36 and 49.
Regarding Claim 6, Hixson et al. teach use of digital PCR for sequencing their nucleic acids of interest (see ¶0102). 
Regarding Claim 36, Hixson et al. teach detection of genetic variations including copy number variations and inherited or caused by de novo mutation (see ¶0054-¶0057).  
Regarding Claim 49, Hixson et al. teach use of samples at a gestational age of 10 weeks or more (see ¶0061 and ¶0215-¶0216).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Evans et al., Schnall-Levin et al. and Seligson et al. (as explained above) to include (1) use of digital PCR and (2) detecting de novo genetic variations, including SNPs, and (3) use of samples from a gestational age of 10 weeks or more, all as taught by Hixson et al., with the reasonable expectation of successfully improving the method to have the advantages of digital PCR, expanding the usefulness of the method to include detection of de novo genetic variants, and expanding use of the method to additional samples, all without surprising or unexpected results.  
Additional rationales are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Hixson et al.) to improve a similar method in the same way.  

Claims 44-45 are rejected under 35 U.S.C. § 103 as being unpatentable over Evans et al., Bowen et al., Schnall-Levin et al., Seligson et al. and Hixson et al. as applied to Claims 6, 36 and 49 above and further in view of Li et al. (“A comprehensive database of Duchenne and Becker muscular dystrophy patients (0–18 years old) in East China” Orphanet J Rare Dis 10, 5 (2015). https://doi.org/10.1186/s13023-014-0220-7) as previously cited.  
As an initial matter, Evans et al., Schnall-Levin et al., Seligson et al. and Hixson et al. share a common field of endeavor in being directed to noninvasive analysis of cell-free DNA.  The teachings of Li  et al. are pertinent to the teachings of Hixson et al. as explained below.
The teachings of Evans et al., Schnall-Levin et al., Seligson et al. and Hixson et al. have been described above.  
125.	Regarding Claim 45, Hixson et al. further teach detection/identification of Duchenne’s/Becker Syndrome (see pgs 5-6, Table 1A) where the Xp21 deletion taught therewith is an X-linked recessive defect that causes Duchenne muscular dystrophy (“DMD”).  
None of Evans et al., Schnall-Levin et al., Seligson et al. and Hixson et al. teach the method of Claims 44-45, which include detecting single-nucleotide variants (e.g. point mutations) and indel variants for DMD.  
Li et al. teach identification of point mutations and small insertion/deletion mutations from DMD and BMD (Becker muscular dystrophy) patients (see e.g. Abstract, “Results”).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Evans et al., Schnall-Levin et al., Seligson et al. and Hixson et al. (as explained above) to include detection of point mutations and small insertion/deletion mutations, as taught by Li et al., with the reasonable expectation of successfully expanding the scope of the method, when used with samples from East China, to detect DMD without surprising or unexpected results.  
Additional rationales are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Li et al.) to improve a similar method in the same way.  

Response to Applicant Arguments
Applicant’s arguments in the 5/18 Reply (see pgs 15-17) have been fully considered in totality with the evidence of record and to the extent they apply to the above rejections.  The arguments are not persuasive.  
Applicant argues that Schnall-Levin et al., in combination with the other cited documents, do not teaching the methods of the amended claims.  This argument is not persuasive because of the additional teachings of Seligson et al. as explained in the rejections above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635                                                                                                                                                                                                        







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  From the National Cancer Institute (NCI) dictionary webpage at https://www.cancer.gov/publications/dictionaries/genetics-dictionary/def/snv
        2  From the National Cancer Institute (NCI) dictionary webpage at https://www.cancer.gov/publications/dictionaries/genetics-dictionary/def/point-mutation